Citation Nr: 1423648	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for a psychiatric disorder. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2012, the claim was remanded by the Board for a statement of the case to be issued.

The Board notes that congressional correspondence with evidence attached was received at the RO after the statement of the case was issued in January 2013.  This evidence did not include a waiver of RO review; however, given that the evidence consists of copies of documents already associated with the record, no waiver is required, and the Board can proceed with adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a May 2008 decision, the Board found no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for a psychiatric disorder.  

2. Since the final May 2008 Board decision finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for a psychiatric disorder, new evidence relating to an unestablished fact necessary to substantiate the claim has not been received.


CONCLUSIONS OF LAW

1. The May 2008 Board decision finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in March 2011, the Veteran was advised of the information and evidence necessary to warrant entitlement to service connection and the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  In August 2011, the claimant was provided a second letter, correcting the March 2011 letter to include information regarding the information and evidence needed to reopen the claim per Kent.  Although the August 2011 letter provided the date of March 2005 for the prior final denial (which was the date of the underlying rating decision that was the subject of the Board's 2008 decision), any error as a result of providing the date of the rating decision (versus the Board decision) is harmless as the Veteran was correctly informed of the element of service connection deemed insufficient in the prior denial.  He was also properly advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service, VA, and non-VA, have been obtained.  A VA examination is not necessary for the claim because it has not been reopened.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Historically, in an April 1954 decision, the RO denied service connection for a passive dependency reaction, chronic, severe, because it "was not incurred in or aggravated by your military service."  He was notified of that decision and did not appeal; nor was new and material evidence received within one year of the denial.

In a May 2008 decision, the Board found no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for a psychiatric disorder (variously diagnosed).  The Veteran filed motions for reconsideration of the Board decision in September 2008 and August 2009; the Board denied his motions in October 2008 August 2009 letters, respectively.  He did not appeal the Board's decision to the Court.  Therefore, the May 2008 Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. § 7104(b) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)..

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As noted, the Veteran's claim of service connection for a psychiatric disorder was denied based essentially on a finding that such disability was not incurred in or aggravated by his service.  Consequently, for new evidence to be material, it must tend to relate the Veteran's psychiatric disorder to his service.

Evidence submitted after the Board's May 2008 decision includes: statements from the Veteran asserting that he began experiencing his variously diagnosed psychiatric disorder in service, lay statements from the Veteran's acquaintances indicating he did not experience a psychiatric disorder prior to service, a February 2009 psychiatric treatment summary with records, a February 1989 Social Security Administration (SSA) disability determination with medical records, VA treatment records, a letter from a county court system indicating that the Veteran had not been committed through the court system, an August 1953 letter from a neuropsychiatrist, who cared for the Veteran in service, to the Veteran's father, a copy of his DD 214, a copy of his February 1953 pre-induction examination report, and a copy of a document that indicated the Veteran planned not to file for VA compensation in October 1953.  

The copies of the Veteran's DD 214, his February 1953 pre-induction examination report, and the October 1953 document indicating he did not plan to file for VA compensation are copies of documents that were associated with the record prior to the Board's May 2008 decision and are, therefore, not new.  
	
The additional evidence received after the Board's May 2008 decision was not associated with the record at the time of the May 2008 decision and is, therefore, new.  

In various statements, the Veteran asserted that he incurred his psychiatric disorder in service.  However, these statements are cumulative and redundant of evidence already of record at the time of the Board's May 2008 decision; reiterating information already provided in prior statements.  Thus, these statements are not new and material.

The lay statements submitted by acquaintances of the Veteran indicating that they had not witnessed him display psychiatric symptoms prior to service are not new and material, because they only address their pre-service observations of the Veteran's behavior.  As these lay statements do not tend to relate the Veteran's psychiatric disorder to his service, they are not material. 

The Board finds that although the August 1953 letter from a neuropsychiatrist who cared for the Veteran in service was received after the Board's May 2008 decision, the letter simply related the Veteran's current condition (in 1953), as reflected by his service treatment records, to his Veteran's father.  The Board does not find that this correspondence constitutes a relevant official service department record such that the provisions of 38 C.F.R. § 3.156(c) apply.  Furthermore, as this letter was written in 1953, over 55 years prior to the time the present claim was initiated, it is not material as to whether the Veteran's current psychiatric condition is related to service.  

The letter from the county court system indicates that there is no record of the Veteran "having any type of commitment done on him" through the county's court system.  This letter is new, but not material.  The county court records, or in this case lack thereof, in no way relate to the unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

The Veteran's medical records received since the May 2008 Board decision document care for a variously diagnosed psychiatric disorder, but do not provide medical evidence reflecting that the Veteran has a psychiatric disorder that was incurred in or aggravated during his active service.  His SSA records show that he was diagnosed with depression, dysthymia, schizoid personality, and anxiety disorder.  He underwent a psychological evaluation in October 1988.  The examiner described the Veteran as a reliable historian and indicated that the Veteran reported beginning to experience psychiatric problems as a teenager and in service.  As this evaluation was written in 1988, over 22 years prior to the time the present claim was initiated, it is not material as to whether the Veteran's current psychiatric condition is related to service.  

A February 2009 service report reflected that the Veteran had received psychiatric treatment from a provider from 1986 to 1997.  During the 1986 to 1997 time period he was diagnosed with dysthymia, primary type, major depression, and anxiety disorder NOS.  The provider's records show the Veteran reported being treated for depression and anxiety in service and being discharged from service because of physical and mental problems, but do not relate his psychiatric disorder to such service.  His current case status was "closed." The psychologist who prepared the service report noted that the provider's case record "does not indicate mental illness prior to military service, but does indicate mental illness at the time of military discharge."  The Veteran argues this statement indicates his psychiatric disorder was incurred in service.  However, the psychologist who prepared the service report noted that "we have had no contact with this patient since 1997."  As these records address the Veteran's mental health many years prior to the initiation of the current claim, they are not material as to whether the Veteran's current psychiatric condition is related to service.  

Thus, the new medical records, when considered with the previous evidence of record, do not provide medical evidence reflecting that the Veteran has a psychiatric disorder that is related to service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim. 

In sum, none of the new evidence added to the record since the May 2008 Board decision, either by itself or when considered with the previous evidence of record, provides medical evidence reflecting that the Veteran has a psychiatric disorder that was incurred in or aggravated during his active service, even considering the low threshold standard of Shade.  As such, the Board finds that new and material evidence has not been received, and the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a psychiatric disorder.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


